

116 S2264 IS: Eric’s Law
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2264IN THE SENATE OF THE UNITED STATESJuly 25, 2019Mr. Toomey (for himself, Mr. Braun, Mr. Cornyn, Mr. Cotton, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to require the impaneling of a new jury if a jury fails to
			 recommend by unanimous vote a sentence for conviction of a crime
			 punishable by death.
	
 1.Short titleThis Act may be cited as Eric’s Law. 2.Requirement to impanel a new jury in certain cases (a)Additional ground for impaneling jurySection 3593(b)(2) of title 18, United States Code, is amended—
 (1)in subparagraph (C), by striking or at the end; and (2)by adding at the end the following:
					
 (E)a new special hearing is required pursuant to subsection (g); or. (b)Impaneling of new jury when jury does not reach a unanimous recommendationSection 3593 of title 18, United States Code, is amended by adding at the end the following:
				
					(g)Special rule when jury does not return a unanimous recommendation
 (1)In generalIf a jury described in subsection (b)(1) or subparagraphs (A) through (D) of subsection (b)(2) does not, by unanimous vote, make a recommendation whether the defendant should be sentenced to death, to life imprisonment without possibility of release, or some other lesser sentence pursuant to subsection (e), the court, upon motion of the attorney for the government, shall order a new special hearing and impanel a new jury pursuant to subsection (b).
 (2)Imposition of sentenceIf the jury impaneled pursuant to paragraph (1) does not reach a unanimous recommendation as to sentence, the court shall impose a sentence other than death authorized by law..